Case 19-14632-pmm        Doc 40    Filed 08/07/20 Entered 08/07/20 10:18:26             Desc Main
                                   Document Page 1 of 3


                      UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

IN RE: David E. Layton,                              :       Chapter 13
                                                     :
                              Debtor                 :       Bky. No. 19-14632 PMM


                                          ORDER


       AND NOW, upon consideration of the Chapter 13 Trustee’s Motion to Dismiss with

Prejudice (doc. no. 26, the “Motion”):

       AND a hearing having been held on the Motion on August 6, 2020;

       AND the Debtor having entered into a Consent Order with the Chapter 13 Trustee on

October 10, 2019, agreeing that if this bankruptcy case were dismissed it would be with a two (2)

year bar from filing an individual or joint bankruptcy case. Doc. no. 20;

       It is hereby ORDERED that:



1. This bankruptcy case is DISMISSED.

2. The Debtor is PROHIBITED from filing another bankruptcy case without first filing a

   MOTION docketed in this bankruptcy case REQUESTING LEAVE OF COURT to file

   and RECEIVING PERMISSION from the court to file the new case.

3. In the event that the Debtor attempts to file a bankruptcy case in violation of this order, THE

   CLERK IS INSTRUCTED NOT TO DOCKET THE BANKRUPTCY PETITION, but

   instead to deliver the papers immediately to the assigned bankruptcy judge for appropriate

   action.

4. The prohibition set forth in Paragraph 2 shall EXPIRE on August 7, 2022.

5. Pursuant to 11 U.S.C. §349(b)(3), the undistributed chapter 13 plan payments in the
Case 19-14632-pmm         Doc 40    Filed 08/07/20 Entered 08/07/20 10:18:26              Desc Main
                                    Document Page 2 of 3


   possession of the Trustee shall not revest in the entity in which such property was vested

   immediately before the commencement of the case. All other property of the estate shall

   revest pursuant to 11 U.S.C. §349(b)(3).

6. All applications for allowance of administrative expenses (including applications for

   allowance of professional fees) shall be filed within fourteen (14) days of the entry of this

   Order.

7. The Court shall retain jurisdiction to determine timely filed applications for allowance of

   administrative expenses, including counsel Michael D. Hess’s pending Application for

   Compensation (doc. no. 31), as well as any additional applications filed within the deadline

   provided in Paragraph 6.

8. Promptly after the expiration of the response period for any application authorized by

   Paragraph 4 above, Counsel for the Debtor shall file either:



            (a) a Certification of No Response confirming that neither an objection to the

            proposed compensation nor an application for administrative expense has been filed;

            or

            (b) a Certification that an objection or an application has been filed (after which the

            Clerk shall schedule a hearing on all such applications).

9. If no Certification, as required above in Paragraph 5 has been entered on the docket within

   sixty-three (63) days of the entry of this Order, then the Standing Trustee shall: (a) if any

   applications for administrative expenses other than Debtor(s)’ Counsel’s have been filed,

   request a hearing thereon or (b) if no such applications have been filed, return the

   undistributed chapter 13 plan payments in his possession to Debtor(s) pursuant to 11 U.S.C.
Case 19-14632-pmm      Doc 40   Filed 08/07/20 Entered 08/07/20 10:18:26   Desc Main
                                Document Page 3 of 3


   §1326(a)(2).




Date: August 7, 2020
                                        PATRICIA M. MAYER
                                        U.S. BANKRUPTCY JUDGE
